Citation Nr: 0938670	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-32 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for renal failure, 
including as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his caregiver




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The Veteran's claims file 
subsequently was transferred to the RO in San Diego, 
California.  A videoconference Board hearing was held in 
November 2008 at the Los Angeles RO.

In November 2008, the Board reopened the Veteran's previously 
denied service connection claim for hypertension remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Resolving all reasonable doubt in the Veteran's favor, 
his current hypertension was incurred in active service.

3.  The Veteran's in-service hypertension aggravated his 
post-service renal failure.




CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).  

2.  Renal failure was aggravated by service-connected 
hypertension.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in January 2004, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disabilities to active service and noted 
other types of evidence the Veteran could submit in support 
of his claims.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
supports granting service connection for hypertension and for 
renal failure, including as secondary to hypertension.  Thus, 
any failure to develop these claims under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that, except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim, (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Although the Veteran was not informed of the five elements of 
a service-connection claim outlined Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in light of the Supreme 
Court's recent decision in Sanders, the Board finds that any 
failure to satisfy the duty to notify is not prejudicial.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
appellant's claims are being granted in this decision, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file.  

The Veteran has contended that he was hospitalized for two 
weeks at Letterman General Hospital for treatment of his 
claimed disabilities while on active service.  The RO has 
made multiple attempts to obtain these records.  Although the 
National Personnel Records Center in St. Louis, Missouri 
(NPRC) notified the RO that all records from this facility 
had been mailed in January 2004, the RO concluded after a 
search that no records had been received from NPRC.  After 
repeated unsuccessful attempts to obtain these records, the 
RO formally determined in December 2004 that they were not 
available for review.  Despite the RO's formal finding that 
the Veteran's hospitalization records from Letterman General 
Hospital were unavailable, a review of the claims file shows 
that, in fact, these records were obtained by VA.  

The Veteran also has contended that he was treated by Ethel 
M. Davis, M.D., between 1968 and 1998 for his claimed 
disabilities.  Unfortunately, when the RO attempted to obtain 
the Veteran's records from this physician, it was discovered 
that she had died and no records could be obtained.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Pursuant to 
the Board's November 2008 remand, the Veteran was provided 
with a VA examination which addressed the contended causal 
relationships between the claimed disabilities and active 
service.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred hypertension during 
active service.  He also contends that his in-service 
hypertension caused or aggravated his post-service renal 
failure.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including cardiovascular-renal disease (including 
hypertension), are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection also may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition also is compensable under 38 C.F.R. § 3.310(a).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
pre-induction (or enlistment) physical examination in July 
1966, clinical evaluation was normal except for third degree 
asymptomatic bilateral pes planus.  The Veteran's chest x-ray 
was acceptable.  His blood pressure was 122/74.  His 
urinalysis was negative for albumin and sugar.  He denied any 
relevant medical history.

In June 1967, it was noted that the Veteran's blood pressure 
was 150/90.

At the Veteran's separation physical examination in August 
1968, clinical evaluation was normal.  The Veteran's chest x-
ray was negative.  His blood pressure was 186/70.  His 
urinalysis was negative for albumin and sugar.  The Veteran 
denied any relevant medical history.

A review of the Veteran's treatment records from Letterman 
General Hospital show that he was hospitalized at this 
facility from August 30 to September 19, 1968 for treatment 
of a left inguinal abscess which was thought to be secondary 
to syphilis.  The Veteran's blood pressure on admission was 
130/82.  The Veteran's chest x-ray was normal.

The post-service medical evidence shows that, on private 
outpatient treatment in December 1998, the Veteran had 
undergone a tooth extraction several days earlier and had 
bled profusely from the gums at sites remote from the tooth 
extraction site.  The Veteran came to an emergency room to 
have this bleeding evaluated.  He was found to be severely 
anemic.  Laboratory tests were consistent with severe renal 
failure.  The Veteran stated that he had lost 20 pounds over 
the prior two months unintentionally due to a decreased 
appetite and frequently skipping meals.  He also reported 
that his overall energy level had been decreased for the past 
one or tow months.  He reported further that he had 
experienced nocturia once a hour for the past two or three 
months.  He had no trouble emptying his bladder.  He denied 
any symptoms of prostatic hypertrophy.  The Veteran's blood 
pressure was 150/80.  A renal ultrasound showed significantly 
increased echogenicity of the kidneys consistent with medial 
renal disease and a history of renal failure.  The private 
examiner opined that the etiology of the Veteran's chronic 
renal failure was unclear although urinalysis suggested "a 
glomerular disease."  The impression was "undoubtedly 
chronic" renal failure.  

The Veteran had surgery in January 1999 at a private facility 
to provide access for dialysis.

On private outpatient treatment in March 1999, it was noted 
that the Veteran was doing "quite well" on renal 
replacement therapy.  It also was noted that he was on 
hemodialysis three times a week.  The Veteran's blood 
pressure was 130/90.  The impressions included end-stage 
renal disease (ESRD) of unknown etiology and hypertension.

In June 1999, it was noted that the Veteran continued on 
hemodialysis three times a week.  It also was noted that his 
blood pressure control "appears reasonable."  The Veteran's 
blood pressure was 124/80.  The impressions included ESRD of 
unknown etiology and hypertension, controlled.

On VA outpatient treatment in September 1999, it was noted 
that the Veteran had no real complaints.  It also was noted 
that he was on kidney dialysis.  The Veteran's blood pressure 
was 126/54.  The assessment was hypertension and dialysis 
patient.

In January 2000, it was noted that the Veteran had been 
diagnosed as having ESRD in December 1998.  The private 
examiner stated, " The exact etiology is said to be unclear, 
possibly related to hypertension."  It was noted that the 
Veteran was on hemodialysis three times a week.  The Veteran 
reported that he essentially was polyuric.  His history 
included ESRD and hypertension.  The Veteran's blood pressure 
was 118/80.  The assessment included ESRD, currently on 
hemodialysis and on the transplant list, and hypertension, on 
medication.

In June 2000, it was noted that the Veteran's blood pressure 
"had been good."  The Veteran's blood pressure at this 
visit was 130/80.  The assessment included ESRD and 
hypertension.

In March 2001, it was noted that the Veteran had been 
referred for pulmonary consultation due to abnormal findings 
on a computerized tomography (CT) scan.  The Veteran's 
history included ESRD "presumably due to hypertension" and 
dialysis for the previous 21/2 years.  His blood pressure was 
150/79.  The pulmonologist stated that there were no 
obstacles to the Veteran receiving a kidney transplant from a 
pulmonary standpoint.  The impressions included ESRD on 
hemodialysis and a history of hypertension.

In August 2002, the Veteran reported that he felt well 
overall.  His blood pressure was 146/91.  The assessment 
included ESRD with a question of early polynephropathy and 
hypertension.

In April 2003, it was noted that the Veteran was on 
hemodialysis three times a week.  His blood pressure was 
168/97.  The assessment was a history of ESRD requiring 
chronic maintenance hemodialysis three times a week.  

On VA examination later in April 2003, the Veteran reported 
that he had been diagnosed as having hypertension during 
active service.  He stated that he had been under "a great 
deal of stress" during active service.  He also stated that 
he believed that his hypertension had begun in 1968 while he 
was on active service in Vietnam and affected his kidneys, 
leading to hemodialysis.  He reported that he was on 
hemodialysis three times a week.  He stated that he did not 
urinate during the day or at night.  The VA examiner noted 
that there were no records available for review.  Physical 
examination showed blood pressure readings of 128/80 three 
times (sitting, standing, and lying down).  The diagnoses 
were hypertension and ESRD, currently on hemodialysis.

The Veteran had a cardiac catheterization at a private 
facility in August 2003.  The impressions included systolic 
hypertension with elevated left ventricular end-diastolic 
pressure.

In an April 2004 letter, T. Sinjoo Kim, M.D., stated that the 
Veteran had provided him "with clinic records while he was 
in military service."  Dr. Kim noted that the Veteran's 
recorded blood pressure on July 15, 1966, had been 122/74 and 
150/90 on June 13, 1967.  Dr. Kim also noted that there were 
no subsequent blood pressure readings.  Dr. Kim stated that 
he informed the Veteran that a diagnosis of hypertension 
required at least two separate blood pressure readings and, 
if he were to be diagnosed as having hypertension, he needed 
a repeat blood pressure reading.

In a May 2004 note, Tina H. Cushing, M.D., stated that, on 
June 13, 1967, the Veteran's blood pressure was 150/90.  She 
also stated that the Veteran's in-service physicians should 
have followed up on this blood pressure reading although the 
records he had provided her showed no blood pressure follow-
up.  Dr. Cushing stated further that the Veteran had been 
complaining of nosebleeds before that time as well.

A private renal ultrasound in June 2005 showed an 
unremarkable left lower renal transplant.  The impression was 
unremarkable renal transplant.

On private outpatient treatment in December 2005, the 
Veteran's complaints included fatigue which had lasted for 
more than one year.  His history of a renal transplant and 
hypertension was noted.  His blood pressure was 155/86.  The 
assessment included hypertension, uncontrolled, probably 
partly secondary to non-compliance, and renal transplant with 
stable recent laboratory results.

In April 2006, the Veteran complained of frequent nocturia 
which had lasted for "many months."  It was noted that 
urinalysis and urine culture had been negative recently.  The 
Veteran's history of a renal transplant and hypertension were 
noted.  His blood pressure was 129/83.  The assessment 
included hypertension, controlled.  

On VA outpatient treatment in January 2007, it was noted that 
the Veteran's medical history included a kidney transplant 
four years earlier and a history of ESRD secondary to 
hypertension.  The Veteran's blood pressure was 140/80.  The 
assessment included status-post kidney treatment and 
hypertension.

In a July 2008 letter, Dr. Cushing stated that the Veteran's 
blood pressure at his enlistment physical examination in 1966 
had been 122/74.  Dr. Cushing also stated that, one year 
later, the Veteran presented with nosebleeds, headaches, and 
blurred vision with a blood pressure reading of 150/90.  
Dr. Cushing concluded that these symptoms were more likely 
related to hypertension although hypertension "was not 
clearly diagnosed."  Dr. Cushing noted that at least two 
separate abnormal blood pressure readings were needed to 
diagnose hypertension.  Although this was not done in the 
Veteran's service treatment records, Dr. Cushing also stated 
that his symptoms were "very typical of hypertension."  
Given the Veteran's one high blood pressure reading, 
Dr. Cushing concluded that hypertension was more likely 
present than not present during active service.  Dr. Cushing 
opined that the Veteran more likely had undiagnosed 
symptomatic hypertension during active service.

On VA examination in March 2009, it was noted that the 
Veteran's problems included hypertension and chronic kidney 
failure.  It also was noted that the Veteran was status-post 
kidney transplant in 2004.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records and post-service medical records.  The Veteran 
reported that he had been on hypertension medication for more 
than nine years.  He also reported that he had been on kidney 
dialysis between 1998 and 2004.  He reported further that he 
had seen a private physician, Dr. Ethel M. Davis, 
sporadically between 1968 and 1998, but there were no records 
for this time period because this physician had died.  The 
Veteran stated that, although he was not sure whether 
Dr. Davis had prescribed him any blood pressure medications, 
he believed that he had been on them while under treatment 
with Dr. Davis.  The Veteran reported a history of being told 
that his blood pressure was elevated during active service 
and to follow up on this problem after his service discharge.  
The Veteran's blood pressure was 122/80.  The VA examiner 
opined that he only could speculate that the Veteran had 
labile hypertension while on active service which became 
persistently elevated later and ended up in or contributed to 
kidney failure.  This examiner also opined that it was at 
least as likely as not that the Veteran's hypertension in 
service aggravated his renal failure.  The assessment 
included hypertension, on medication, and chronic renal 
failure, status-post kidney transplant 2004, on anti-
rejection medication.

The Board finds that the evidence is at least in equipoise 
and thus supports granting the Veteran's claim of service 
connection for hypertension.  The Veteran's service treatment 
records show that his blood pressure was 122/74 at his pre-
induction physical examination at the time of his entry on to 
active service in July 1966.  The Veteran's blood pressure 
subsequently was elevated in June 1967 at 150/90 and at his 
separation physical examination in August 1968 at 186/70.  
There is no evidence, however, that the Veteran was shown to 
have hypertension during active service or within the first 
post-service year (i.e., by September 1969) such that service 
connection for hypertension is warranted on the basis of 
chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran is entitled to service connection for 
hypertension on a direct service connection basis.  The post-
service medical evidence shows that the Veteran experiences 
current disability due to hypertension which is related to 
active service.  Dr. Cushing noted in July 2008 that at least 
two separate abnormal blood pressure readings were needed to 
diagnose hypertension.  Although Dr. Cushing indicated that 
this was not done in the Veteran's service treatment records, 
she also stated that his in-service symptoms were "very 
typical of hypertension."  Dr. Cushing concluded in July 
2008 that, with the Veteran's high blood pressure readings 
during active service, hypertension was more likely than not 
present during active service.  Dr. Cushing also opined in 
July 2008 that the Veteran more likely had undiagnosed 
symptomatic hypertension during active service.  Accordingly, 
and after resolving all reasonable doubt in the Veteran's 
favor, the Board finds that service connection for 
hypertension is warranted. 

The Board also finds that the evidence supports granting 
service connection for renal failure, including as secondary 
to service-connected hypertension.  The Board has found that 
the Veteran's current hypertension is related to active 
service.  The Veteran's service treatment records do not 
indicate that he was shown to have renal failure during 
active service or within the first post-service year.  Thus, 
service connection for renal failure is not warranted on the 
basis of chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  
The Veteran has contended that his post-service renal 
failure, which required a renal transplant, was aggravated by 
his in-service hypertension.  Resolving all reasonable doubt 
in the Veteran's favor, the Board finds that the post-service 
medical evidence supports this contention.  This evidence 
indicates that the Veteran was diagnosed as having end-stage 
renal disease (ESRD) in December 1998.  He began receiving 
hemodialysis for ESRD at that time.  On VA examination in 
March 2009, it was noted that the Veteran was status-post 
kidney transplant in 2004.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records and post-service medical records.  Following a claims 
file review and a thorough physical examination of the 
Veteran, the VA examiner opined that it was at least as 
likely as not that the Veteran's hypertension in service had 
aggravated his post-service renal failure.  Accordingly, and 
after resolving all reasonable doubt in the Veteran's favor, 
the Board finds that service connection for renal failure as 
secondary to service-connected hypertension also is 
warranted.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hypertension is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for renal failure as 
secondary to service-connected hypertension is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


